

116 HR 918 IH: Stronger Medicaid Response to the COVID–19 Pandemic Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 918IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Cárdenas (for himself and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to allow States to provide coverage under the Medicaid program for vaccines and treatment for COVID–19 for uninsured individuals without the imposition of cost sharing requirements, and for other purposes.1.Short titleThis Act may be cited as the Stronger Medicaid Response to the COVID–19 Pandemic Act.2.Optional coverage at no cost sharing of COVID–19 treatment and vaccines under Medicaid for uninsured individuals(a)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10) is amended, in the matter following subparagraph (G), by striking and any visit described in section 1916(a)(2)(G) and inserting the following: , any COVID–19 vaccine that is administered during any such portion (and the administration of such vaccine), any item or service, including drugs approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, that is furnished during any such portion for the treatment or prevention of COVID–19 (which shall include, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the period such individual is infected (or presumed infected) with COVID–19, the treatment or prevention of a condition that may complicate the treatment of COVID–19) or the treatment or prevention of a COVID–19-related condition that follows a COVID–19 infection, and any services described in section 1916(a)(2)(G).(b)Definition of uninsured individual(1)In generalSubsection (ss) of section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended to read as follows:(ss)Uninsured individual definedFor purposes of this section, the term uninsured individual means, notwithstanding any other provision of this title, any individual who is not covered by minimum essential coverage (as defined in section 5000A(f)(1) of the Internal Revenue Code of 1986)..(2)Effective dateThe amendment made by paragraph (1) shall take effect and apply as if included in the enactment of the Families First Coronavirus Response Act (Public Law 116–127).(c)Clarification regarding emergency services for certain individualsFor purposes of applying section 1903(v)(2)(A) of the Social Security Act (42 U.S.C. 1396b(v)(2)(A)), the care and services described in such section shall include the following:(1)In vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations), and the administration of such products.(2)A COVID–19 vaccine (and the administration of such vaccine).(3)Any item or service that is furnished for the treatment or prevention of COVID–19 or a condition that may complicate the treatment of COVID–19, the treatment or prevention of a COVID–19-related condition that follows a COVID–19 infection, and any service described in section 1916(a)(2)(G) of such Act (42 U.S.C. 1396o(a)(2)(G)).(d)Emergency Medicaid for individuals with suspected COVID–19 infectionsFor purposes of applying section 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3)), the term emergency medical condition (as defined in such section) shall include, with respect to an individual, any concern that the individual may have contracted COVID–19.(e)Treatment of assistance and services providedBeginning on the date of enactment of this Act—(1)the value of assistance or services provided to any person under a program with respect to which a coronavirus response law establishes or expands eligibility or benefits shall not be considered income or resources; and(2)(A)any medical coverage or services provided to an individual under subsection (v) of section 1903 of the Social Security Act (42 U.S.C. 1396b) shall be considered treatment for an emergency medical condition (as defined in subsection (v)(3) of such section) for any purpose under any Federal, State, or local law, including law relating to taxation, welfare, and public assistance programs; and(B)a participating State or political subdivision of a State shall not decrease any assistance otherwise provided to an individual because of the receipt of benefits under the Social Security Act (42 U.S.C. 301 et seq.).(f)Other definitionsIn this section:(1)Coronavirus public health emergencyThe term coronavirus public health emergency means—(A)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to COVID–19 or any other coronavirus with pandemic potential;(B)an emergency declared by a Federal official with respect to coronavirus (as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123));(C)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19 or any other coronavirus with pandemic potential; and(D)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247(d)) with respect to COVID–19 or any other coronavirus with pandemic potential.(2)Coronavirus response lawThe term coronavirus response law means—(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123);(B)the Families First Coronavirus Response Act (Public Law 116–127); (C)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); (D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139);(E)the Consolidated Appropriations Act, 2021 (Public Law 116–260); and(F)any other law that appropriates or otherwise makes available funds, establishes, amends, or expands a program, or authorizes activities or assistance for a purpose that is expressly related to responding to, or mitigating the effects of, a coronavirus public health emergency. (g)Rule of constructionNothing in this section shall be construed to limit—(1)the types of care and services that are necessary for the treatment of an emergency condition for purposes of section 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)); or(2)the types of medical conditions that are emergency medical conditions for purposes of such section.